DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 12/14/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 12/14/2021. In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation “R1 is substituted and selected from group consisting of: thiophene, benzothiophene, benzene, naphthalene, anthracene, phenanthrene, pyrene, furan, benzofuran, thiazole, benzothiazole, isothiazole, benzisothiazole, pyrrole, benzopyrrole, imidazole, benzimidazole, pyrazole, benzopyrazole, oxazole, benzoxazole, isoxazole, benzisoxazole, pyridine, pyrimidine, benzopyrimidine, pyrazine, benzopyrazine, pyridazine, benzopyridazine, quinoline, isoquinoline, purine, pteridine, indole, carbazole, diphenylamine, phenoxy, diphenyl boron, diphenylphosphine, diphenylphosphine oxide, and triphenyl silicon.” The recitation of the phrase “R1 is substituted” in conjunction with the Markush group of chemical species renders the scope of the claim confusing given that is unclear if Applicants’ intention is to recite that the thiophene, benzothiophene, benzene, etc., recited in the Markush group are substituted or if Applicants’ intention by reciting the limitation “R1 is substituted” is to merely state that R1 is not hydrogen and is one of the chemical species recited in the Markush group.

Claim 5 recites the following compounds:

    PNG
    media_image1.png
    135
    454
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    128
    482
    media_image2.png
    Greyscale
,
which renders the scope of the claim indefinite for the following reasons. Claim 1 from which claim 5 depends recites that R1 is substituted and selected from group consisting of: thiophene, benzothiophene, benzene, naphthalene, anthracene, phenanthrene, pyrene, furan, benzofuran, thiazole, benzothiazole, isothiazole, benzisothiazole, pyrrole, benzopyrrole, imidazole, benzimidazole, pyrazole, benzopyrazole, oxazole, benzoxazole, isoxazole, benzisoxazole, pyridine, pyrimidine, benzopyrimidine, pyrazine, benzopyrazine, pyridazine, benzopyridazine, quinoline, isoquinoline, purine, pteridine, indole, carbazole, diphenylamine, phenoxy, diphenyl boron, diphenylphosphine, diphenylphosphine oxide, and triphenyl silicon. However, in Compounds CBT43 and CP43 in claim 5, the recited group R1 is H and therefore it is unclear how one can simultaneously meet the requirements for R1 recited in claim 1 and obtain compounds CBT43 and CP43 whereby the recited group R1 is H. Furthermore, in compounds CBT44, CBT45, CP44, and CP45 R1 is Cl or Br. However, claim 1 does not recite R1 can be a halogen, or Br, or Cl. Accordingly, it is unclear how one can simultaneously meet the requirements for R1 recited in claim 1 and obtain compounds CBT44, CBT45, CP44, and CP45 whereby the recited group R1 is Br or Cl.

Claim 8 recites the limitation “R1 is substituted and selected from group consisting of: thiophene, benzothiophene, benzene, naphthalene, anthracene, phenanthrene, pyrene, furan, benzofuran, thiazole, benzothiazole, isothiazole, benzisothiazole, pyrrole, benzopyrrole, 1 is substituted” in conjunction with the Markush group of chemical species renders the scope of the claim confusing given that is unclear if Applicants’ intention is to recite that the thiophene, benzothiophene, benzene, etc., recited in the Markush group are substituted or if Applicants’ intention by reciting the limitation “R1 is substituted” is to merely state that R1 is not hydrogen and is one of the chemical species recited in the Markush group.

Claim 13 recites the following compounds:

    PNG
    media_image1.png
    135
    454
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    128
    482
    media_image2.png
    Greyscale
,
which renders the scope of the claim indefinite for the following reasons. Claim 8 from which claim 13 depends recites that R1 is substituted and selected from group consisting of: thiophene, benzothiophene, benzene, naphthalene, anthracene, phenanthrene, pyrene, furan, benzofuran, 1 is H and therefore it is unclear how one can simultaneously meet the requirements for R1 recited in claim 5 and obtain compounds CBT43 and CP43 whereby the recited group R1 is H. Furthermore, in compounds CBT44, CBT45, CP44, and CP45 R1 is Cl or Br. However, claim 5 does not recite R1 can be a halogen, or Br, or Cl. Accordingly, it is unclear how one can simultaneously meet the requirements for R1 recited in claim 5 and obtain compounds CBT44, CBT45, CP44, and CP45 whereby the recited group R1 is Br or Cl.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8, and 15-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Qiao et al (CN 104804045, see attached English language translation).

The rejection is adequately set forth in Paragraph 25 of the Office Action mailed on 12/14/2021and is incorporated here by reference.

1, as discussed in Paragraph 25 of the previous Office Action, the reference discloses the following compound:

    PNG
    media_image3.png
    302
    337
    media_image3.png
    Greyscale
.
From the above, it is clear that R1 in recited Formula (I) is thiophene.

Regarding the new limitations in claim 8 drawn to the recited group R1, as discussed in Paragraph 25 of the previous Office Action, the reference discloses the following compound:

    PNG
    media_image3.png
    302
    337
    media_image3.png
    Greyscale
.
From the above, it is clear that R1 in recited Formula (I) is thiophene.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al (CN 104804045, see English language translation attached to previous Office Action

The rejection is adequately set forth in Paragraph 29 of the Office Action mailed on 12/14/2021and is incorporated here by reference.

	Regarding the new limitations in claim 1 drawn to the recited group R1, as discussed in Paragraph 29 of the previous Office Action, the reference discloses the following ligand:

    PNG
    media_image4.png
    163
    181
    media_image4.png
    Greyscale
,
where the group R7 corresponding to the recited group R1 is a C5-18 aryl group. Accordingly, the disclosure of the reference encompasses a compound wherein the recited group R1 is benzene as recited in the present claims. Alternatively, it is noted that as discussed in Paragraph 29 of the previous Office Action, the reference discloses that the group R7 corresponding to the recited group R1 is thiophene. Alternatively, it is noted that Page 6 of reference discloses the R7 corresponding to the recited group R1 is anthracene.

Regarding the new limitations in claim 8 drawn to the recited group R1, as discussed in Paragraph 29 of the previous Office Action, the reference discloses the following ligand:

    PNG
    media_image4.png
    163
    181
    media_image4.png
    Greyscale
,
where the group R7 corresponding to the recited group R1 is a C5-18 aryl group. Accordingly, the disclosure of the reference encompasses a compound wherein the recited group R1 is benzene as recited in the present claims. Alternatively, it is noted that as discussed in Paragraph 29 of the previous Office Action, the reference discloses that the group R7 corresponding to the recited group R1 is thiophene. Alternatively, it is noted that Page 6 of reference discloses the R7 corresponding to the recited group R1 is anthracene.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the amendments to the claims the 35 U.S.C. 112 and 101 rejections as set forth in the previous Office Action are hereby withdrawn.

Regarding the 35 U.S.C. 102 rejections set forth in the previous Office Action, Applicants argue that Qiao does not disclose the compound as recited in claims 1 and 8 as 

    PNG
    media_image3.png
    302
    337
    media_image3.png
    Greyscale
.
From the above, it is clear that R1 in recited Formula (I) is thiophene and it is for this reason that the 35 U.S.C. 102 rejection as set forth in the previous Office Action is maintained above.

Regarding the 35 U.S.C. 103 rejections set forth in the previous Office Action, Applicants argue that Qiao does not disclose the compound as recited in claims 1 and 8 as amended; specifically, Applicants argue that Qiao does not disclose the a compound where R1 is one of the specific groups recited in claims 1 and 8. However, as set forth in the previous Office Action and maintained in the rejections above, the reference discloses the following ligand:

    PNG
    media_image4.png
    163
    181
    media_image4.png
    Greyscale
,
7 corresponding to the recited group R1 is a C5-18 aryl group. Accordingly, the disclosure of the reference encompasses a compound wherein the recited group R1 is benzene as recited in the present claims. Alternatively, it is noted that as discussed in Paragraph 29 of the previous Office Action, the reference discloses that the group R7 corresponding to the recited group R1 is thiophene. Alternatively, it is noted that Page 6 of reference discloses the R7 corresponding to the recited group R1 is anthracene.

Applicants argue that the compounds that are claims include the R1 group that makes the light color of the material redshift and also improves the efficiency.  However, it is significant to note that Applicants’ have neither argued that the redshift or improved efficiency is unexpected or surprising, nor have Applicants proffered any evidence, i.e. data, that such efficiency improvements or redshift are unexpected or surprising. Accordingly, the Examiner’s position remains that it would have been obvious to one of ordinary skill in the art to select any of the substituents for R1 including those presently claimed and thereby arrive at the claimed invention with a reasonable expectation of success.

Applicants argue that there is no technical enlightenment in Qiao to arrive at the present claims and the present claims are not predictable in view of Qiao. However, as discussed above, Applicants have not proffered any evidence, i.e. data, supporting their position. Accordingly, the Examiner’s position remains that it would have been obvious to one of ordinary skill in the art to select any of the substituents for R1 including those presently claimed and thereby arrive at the claimed invention with a reasonable expectation of success. To that end it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767